DETAILED ACTION
Election by Original Presentation
The claims amended and newly filed on 2/23/21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed towards another species which was not previously presented. The outstanding claims are directed to the display of an animated image described in at least paragraphs [0084]-[0085] of Applicant’s published specification which are classified in G07F 17/3213, which has to do with details of moving display elements.  The original claims were directed toward splitting two wagers and the allocation of the wagers which was described in at least paragraphs [0077], [0078] of Applicant’s published specification which are classified in G07F 17/3225, which has to do with data transfer within a gaming system. The species are independent or distinct because the claims of the different species recite mutually exclusive characteristics of such species, they do not overlap in scope, are described as alternate embodiments, and there would be a serious burden on the examiner to do the search, since each are classified in different areas of the CPC.  In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 
Since there are no claims left for the Examiner to examine, the amendment is non-responsive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715